J-S71017-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ASHLEY LYNN ECKENRODE                             IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

JOSEPH JAMES CHAMBERS

                            Appellee                   No. 900 MDA 2014


                       Appeal from the Order April 10, 2014
                  In the Court of Common Pleas of York County
                      Civil Division at No(s): 2014 FC 578-12


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and FITZGERALD, J.*

MEMORANDUM BY PANELLA, J.                         FILED DECEMBER 30, 2014

        Appellant, Ashley Lynn Eckenrode, appeals from the order entered

April 10, 2014, in the Court of Common Pleas of York County, which denied

Eckenrode’s petition for a final Protection from Abuse Order brought under

the Protection from Abuse Act (the “PFA Act”), 23 Pa.C.S. § 6101 et seq.

We affirm.

        On March 28, 2014, Eckenrode filed a PFA Petition against her long-

time boyfriend, Appellee, Joseph James Chambers.          The court entered a

temporary PFA order pending a final evidentiary hearing.        A hearing was

conducted on April 10, 2014, at which Chambers did not appear.         At the

hearing, Eckenrode testified that on March 18, 2014, Chambers threatened

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S71017-14



her with a bat, punched her in the face, and hit her three more times. See

N.T., Hearing, 4/10/14 at 5-6. Eckenrode further testified to an episode that

occurred on March 25, 2014, during which Chambers allegedly came home

intoxicated, and was kicking and punching things in the house. See id. at

11.   When Eckenrode attempted to leave the room, Chambers responded,

“no, you’re not leaving anywhere,” and allegedly started kicking Eckenrode

in the arm while they were sitting on the bed. See id. Lastly, Eckenrode

testified that on New Year’s in 2013, she and Chambers entered into an

argument, after which Chambers pulled her hair and kicked her several

times in the side. See id. at 13-14.

      At the conclusion of the hearing, the trial court denied Eckenrode’s

request for a final PFA order. At the time, the court reasoned that although

Eckenrode alleged that Chambers engaged in conduct that caused her pain,

she did not identify that she was injured in the course of the conduct. See

id. at 17. This timely appeal followed.

      On appeal, Eckenrode raises the following issues for our review:

      1. Did the trial court abuse its discretion when it found that the
         uncontested testimony of Appellant lacked credibility?

      2. Did the trial court err as a matter of law when it denied
         Appellant a Final Protection from Abuse Order because
         Appellant did not identify that she was injured?

Appellant’s Brief at 4.

      “Our standard of review for PFA orders is well settled. ‘In the context

of a PFA order, we review the trial court’s legal conclusions for an error of



                                       -2-
J-S71017-14



law or abuse of discretion.’”       Boykai v. Young, 83 A.3d 1043, 1046 (Pa.

Super. 2014) (citation omitted).

       When faced with a sufficiency challenge under the PFA Act, we
       review the evidence in the light most favorable to the petitioner
       and, granting her the benefit of all reasonable inferences,
       determine whether the evidence was sufficient to sustain the
       trial court's conclusion by a preponderance of the evidence.
       Furthermore, we must defer to the credibility determinations of
       the trial court. Finally, we note that a PFA petitioner is not
       required to file a police report, nor is it necessary for her to
       introduce medical evidence of an injury. The petitioner's
       testimony is sufficient if it is believed by the trial court.

Custer v. Cochran, 933 A.2d 1050, 1058 (Pa. Super. 2007) (internal

citations omitted).

       Eckenrode essentially argues that the trial court erred when it

discredited her testimony concerning the allegations of abuse 1 allegedly


____________________________________________


  1
      The PFA Act defines “abuse” as follows:

       The occurrence of one or more of the following acts between
       family or household members, sexual or intimate partners or
       persons who share biological parenthood:

       (1) Attempting to cause or intentionally, knowingly or recklessly
       causing bodily injury, serious bodily injury, rape, involuntary
       deviate sexual intercourse, sexual assault, statutory sexual
       assault, aggravated indecent assault, indecent assault or incest
       with or without a deadly weapon.

       (2) Placing another in reasonable fear of imminent serious bodily
       injury.

       (3) The infliction of false imprisonment pursuant to 18 Pa.C.S. §
       2903 (relating to false imprisonment).
(Footnote Continued Next Page)


                                           -3-
J-S71017-14



inflicted by Chambers. Although the trial court ultimately acknowledged in

its Rule 1925(a) opinion that Eckenrode did testify that she was injured by

Chambers, it did not find her testimony to be credible “either in its content

or in the way it was presented.” Trial Court Opinion, 6/9/14 at 4. The trial

court observed that:

            During the hearing, it appeared Ms. Eckenrode was
      motivated to file for Protection from Abuse Order in an effort to
      obtain custody of the couple’s nine-year-old daughter. Despite
      the fact that the petition was filed also on behalf of the
      daughter, absolutely no testimony was presented that Mr.
      Chambers engaged in abusive behavior towards the daughter.
      In fact, Ms. Eckenrode testified that, during one of the alleged
      incidents, Mr. Chambers calmed down once the daughter entered
      the room.

            Based on this [c]ourt’s assessment of her credibility, her
      testimony did not support a finding of abuse as defined by the
      Protection from Abuse Act or an award of the relief requested.

Id. at 4-5.

                       _______________________
(Footnote Continued)

      (4) Physically or sexually abusing minor children, including such
      terms as defined in Chapter 63 (relating to child protective
      services).

      (5) Knowingly engaging in a course of conduct or repeatedly
      committing acts toward another person, including following the
      person, without proper authority, under circumstances which
      place the person in reasonable fear of bodily injury. The
      definition of this paragraph applies only to proceedings
      commenced under this title and is inapplicable to any criminal
      prosecutions commenced under Title 18 (relating to crimes and
      offenses).

23 Pa.C.S.A. § 6102 (emphasis added).




                                            -4-
J-S71017-14



      “Credibility    determinations   are   crucial   components   to   any   trial

proceeding.” Ferko-Fox v. Fox, 68 A.3d 917, 924 (Pa. Super. 2013). “The

trial court's ability to view the petitioner's facial expressions and mannerisms

during the … hearing is critical to an ability to render its credibility

determinations.”     Id.   Instantly, the trial court did not credit Eckenrode’s

testimony at the evidentiary hearing.         We are powerless to disturb this

finding on appeal. See Leonard v. Smith, 684 A.2d 622, 627 (Pa. Super.

1996)    (appellate     court   will   not   disturb    PFA   court’s    credibility

determinations).      As the trial court discredited Eckenrode’s testimony, we

are constrained to affirm the order denying Eckenrode’s petition for a final

PFA order.

      Order affirmed.

      President Judge Emeritus Ford Elliott notes her dissent.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2014




                                       -5-